                 2:18-cv-03173-DCC                 Date Filed 09/03/20         Entry Number 32           Page 1 of 1

AO 450 (Rev. 01/09) Judgment in a Civil Action



                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                        District of South Carolina


                         Craig Drawdy
                             Plaintiff                                 )
                         v.                                            )      Civil Action No.      2:18-cv-03173-DCC
                   Andrew Saul,                                        )
         Acting Commissioner of Social Security                        )
                   Administration                                      )
                            Defendant


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                   recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of             %, plus post judgment interest at the rate of          %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
O other: The decision of the Commissioner of Social Security is Affirmed.



This action was (check one):
 tried by a jury with Judge                            presiding, and the jury has rendered a verdict.

 tried by Judge                          without a jury and the above decision was reached.
O decided by the Honorable Donald C Coggins Jr, United States District Judge.


Date:                            September 3, 2020                           CLERK OF COURT


                                                                                        s/Chelsea Pegram-Conner
                                                                                         Signature of Clerk or Deputy Clerk
